                                                            Case 3:15-cv-00240-MMD-CLB Document 147 Filed 05/11/20 Page 1 of 3



                                                        1   Andrew M. Jacobs, Esq.
                                                        2   Nevada Bar No. 12787
                                                            Kelly H. Dove, Esq.
                                                        3   Nevada Bar No. 10569
                                                            Holly E. Cheong, Esq.
                                                        4   Nevada Bar No. 11936
                                                            SNELL & WILMER L.L.P.
                                                        5
                                                            3883 Howard Hughes Pkwy, Suite 1100
                                                        6   Las Vegas, NV 89169
                                                            Telephone: (702) 784-5200
                                                        7   Facsimile: (702) 784-5252
                                                            Email: ajacobs@swlaw.com
                                                        8          kdove@swlaw.com
                                                                   hcheong@swlaw.com
                                                        9
                                                            Attorneys for Plaintiff and Counter-Defendant
                                                       10   Wells Fargo Bank, N.A.

                                                       11                                UNITED STATES DISTRICT COURT

                                                       12                                        DISTRICT OF NEVADA
                   50 WEST LIBERTY STREET, SUITE 510
          Wilmer




                                                       13   WELLS FARGO BANK, N.A., a national                      Case No.: 3:15-cv-00240-MMD-CLB
                         RENO, NEVADA 89501




                                                            banking association;
                             LAW OFFICES


                              (775) 785-5440




                                                       14
Snell &L.L.P.




                                                                                   Plaintiff,                       STIPULATION AND ORDER TO
                                                       15   vs.                                                     DISMISS DEFENDANT AND
                                                       16                                                           COUNTERCLAIMANT SFR
                                                            SFR INVESTMENTS POOL 1, LLC, a Nevada                   INVESTMENTS POOL 1, LLC WITH
                                                       17   limited-liability company; IRONSTONE                    PREJUDICE
                                                            HOMEOWNERS’ ASSOCIATION, a Nevada
                                                       18   non-profit corporation; ALESSI & KOENIG,
                                                            LLC, a Nevada limited-liability company;
                                                       19

                                                       20                          Defendants.

                                                       21                AND ALL RELATED CASES
                                                       22

                                                       23             Wells Fargo Bank, N.A. (“Plaintiff”) and SFR Investments Pool 1, LLC (“SFR”) the

                                                       24   “Parties”) hereby stipulate, by and through their respective counsel, that all claims in this action

                                                       25   between the Parties will be dismissed with prejudice.

                                                       26   ///

                                                       27   ///

                                                       28   ///



                                                            4833-6758-1626
                                                            Case 3:15-cv-00240-MMD-CLB Document 147 Filed 05/11/20 Page 2 of 3



                                                        1             The $500.00 bond on appeal posted by Plaintiff, and any accrued interest, shall be
                                                        2   returned by the Clerk of the Court to “Wells Fargo Bank, N.A. c/o Snell & Wilmer, L.L.P.,” 3833
                                                        3   Howard Hughes Parkway, Suite 1100, Las Vegas, Nevada 89169 upon entry of the Order
                                                        4   granting this stipulation.
                                                        5             Nothing in this Stipulation is intended to or should be construed to affect SFR’s existing
                                                        6   claims, or judgments against any other party to this action.
                                                        7             Each party shall bear their own attorney’s fees and costs.
                                                        8             IT IS SO STIPULATED.
                                                        9
                                                            DATED this 11th day of May, 2020.                    DATED this 11th day of May, 2020.
                                                       10
                                                            SNELL & WILMER L.L.P.                                KIM GILBERT EBRON
                                                       11

                                                       12
                   50 WEST LIBERTY STREET, SUITE 510




                                                            By:      /s/ Holly E. Cheong                         By:    /s/ Jacqueline A. Gilbert
          Wilmer




                                                                  Andrew M. Jacobs, Esq.                            Diana S. Ebron, Esq.
                       RENO, NEVADA 89501-1961




                                                       13
                                                                  Nevada Bar No. 12797                              Nevada Bar No. 10580
                             LAW OFFICES


                              (775) 785-5440




                                                       14         Kelly H. Dove, Esq.                               Jacqueline A. Gilbert, Esq.
Snell &L.L.P.




                                                                  Nevada Bar No. 10569                              Nevada Bar No. 10593
                                                       15         Holly E. Cheong, Esq.                             Karen L. Hanks, Esq.
                                                                  Nevada Bar No. 11936                              Nevada Bar No. 9578
                                                       16         3883 Howard Hughes Pkwy, Suite 1100               7625 Dean Martin Drive, Suite 110
                                                       17         Las Vegas, NV 89169                               Las Vegas, NV 89139
                                                                  Telephone: (702) 784-5200                         Telephone: (702) 485-3300
                                                       18         Facsimile: (702) 784-5252                         Facsimile: (702) 485-3301
                                                                  Attorneys for Wells Fargo Bank, N.A.              Attorneys for SFR Investments Pool 1, LLC
                                                       19

                                                       20                                                      ORDER

                                                       21
                                                                      IT IS SO ORDERED.
                                                       22

                                                       23

                                                       24
                                                                                                            ____________________________________
                                                       25                                                    UNITED STATES DISTRICT JUDGE

                                                       26
                                                                                                            DATED:         May 11, 2020
                                                                                                                           _____________________
                                                       27

                                                       28


                                                                                                         -2-
                                                            4833-6758-1626
                                                            Case 3:15-cv-00240-MMD-CLB Document 147 Filed 05/11/20 Page 3 of 3



                                                        1
                                                                                            CERTIFICATE OF SERVICE
                                                        2
                                                                      I hereby certify that on May 11, 2020, I electronically filed the foregoing
                                                        3
                                                            STIPULATION AND ORDER TO DISMISS DEFENDANT AND COUNTERCLAIMANT
                                                        4
                                                            SFR INVESTMENTS POOL 1, LLC WITH PREJUDICE with the Clerk of Court for the
                                                        5
                                                            U.S. District Court, District of Nevada by using the Court’s CM/ECF system. Participants in the
                                                        6
                                                            case who are registered CM/ECF users will be served by the CM/ECF system.
                                                        7

                                                        8   Diana S. Ebron, Esq.
                                                            Jacqueline A. Gilbert, Esq.
                                                        9   Karen L. Hanks, Esq.
                                                            Kim Gilbert Ebron
                                                       10   7625 Dean Martin Drive, Suite 110
                                                            Las Vegas, Nevada 89139
                                                       11   diana@kgelelgal.com
                                                            jackie@kgelegal.com
                                                       12   karen@kgelegal.com
                   50 WEST LIBERTY STREET, SUITE 510




                                                            Attorneys for SFR Investments Pool 1, LLC
          Wilmer
                       RENO, NEVADA 89501-1961




                                                       13
                                                            Kaleb D. Anderson, Esq.
                             LAW OFFICES


                              (775) 785-5440




                                                       14   Amber M. Williams, Esq.
                                                            Lipson Neilson
Snell &L.L.P.




                                                       15   9900 Covington Cross Drive, Suite 120
                                                            Las Vegas, Nevada 89144
                                                       16   NVECF@lipsonneilson.com
                                                            kanderson@lipsonneilson.com
                                                       17   awilliams@lipsonneilson.com
                                                            Attorneys for Ironstone Homeowners’ Association
                                                       18
                                                            Steven T. Loizzi, Esq.
                                                       19   Alessi & Koenig, LLC
                                                            9500 W Flamingo Rd., Ste. 205
                                                       20   Las Vegas, NV 89147
                                                            steve@alessikoenig.com
                                                       21   Attorneys for Alessi & Koenig, LLC

                                                       22
                                                                      DATED: May 11, 2020
                                                       23
                                                                                                        /s/ Maricris Williams
                                                       24                                               An Employee of Snell & Wilmer L.L.P.

                                                       25

                                                       26

                                                       27

                                                       28


                                                                                                    -3-
                                                            4833-6758-1626
